PER CURIAM:
Claimant seeks $877.13 for his tools and other personal property which were in respondent's vehicle when the vehicle was stolen on July 23 or July 24, 1986 from respondent's garage.
Claimant alleges negligence on the part of respondent for failing to properly secure its garage. The garage is located in Mudlick, Lewis County.
*104The claimant testified that he is an Equipment Operator 3 for respondent. Respondent's 1986 Chevrolet half-ton pickup truck was pariced in an area enclosed by a six-foot, chain link fence with a lock gate. At the time of the theft, some individual cut the fence, entered the yard, and stole claimant’s property with respondent's truck. Claimant stated that it is standard procedure to leave the keys inside the trucks. This was the case during this incident. Claimant stated that he was not required to keep his tools in the pickup truck.
Respondent contends that the gate was locked and that the area was bordered by a chain link fence and that claimant made his own decision as to leaving the keys in the truck. Claimant testified that some employees placed the keys to the trucks in the office. There apparently was no standard policy as to where the keys belonged once the truck was parked inside the gate.
The Court believes that the claimant, by failing to lock the pickup truck and leaving the keys therein, was negligent. The record fails to reveal negligence on the part of the respondent. For that reason the Court denies this claim.
Claim disallowed.